The parties having stipulated in writing that this case may be decided by a court of four justices, *877the decision is as follows: Judgment reversed on tbe law and tbe facts and a new trial granted, costs to the appellant to abide tbe event. We are of tbe opinion that under tbe terms of tbe agreement tbe defendant does not adequately provide for plaintiff. He has tbe benefit of tbe possession of a part and tbe rent from tbe other part of tbe wife’s premises, with tbe result that the net provision that be makes for bis wife is entirely inadequate for her support. On tbe state of the record before this court, tbe title to tbe property is in the wife and there are no facts shown which indicate that it is really tbe husband’s property. This disposition of tbe cause makes it unnecessary to consider tbe appeals from tbe orders and they are accordingly dismissed, without costs. Manning, Young, Kapper and Lazansky, JJ., concur.